COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 ROSAURA ARREOLA, INDIVIDUALLY                                 No. 08-20-00133-CV
 AND ON BEHALF OF THE ESTATE OF                  §
 JASON OROSCO MOLINAR,                                            Appeal from the
 DECEASED,                                       §
                    Appellant,                               County Court at Law No. 6
                                                 §
 v.                                                          of El Paso County, Texas
                                                 §
 UNION PACIFIC RAILROAD, HERBERT                               (TC # 2016DCV3664)
 DIAZ AND BERT FREDRICK                          §
 HARKNESS,
                                                 §
                            Appellees.
                                         O R D E R

       The Court GRANTS the Appellees’ third motion for extension of time within which to file

the brief until July 1, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEES’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Ken Rutter, the Appellees’ attorney, prepare the

Appellees’ Brief and forward the same to this Court on or before July 1, 2021.

       IT IS SO ORDERED this 1st day of June, 2021.


                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.